                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

MARLON HICKS, on behalf of
ZETTIE HICKS,

                Plaintiff,                           Civil Case No. 19-11038
                                                     Hon. Linda V. Parker
v.                                                   Mag. R. Steven Whalen

POTESTIVO & ASSOCIATES, P.C.,
et al.,

          Defendants.
___________________________________/

                 OPINION AND ORDER GRANTING DISMISSAL

      This action arises out of a residential mortgage foreclosure. Marlon Hicks,

on behalf of his deceased mother Zettie Hicks, initiated this action to enjoin his

eviction from a foreclosed, unredeemed property. Upon review, the Court

concludes that Mr. Hicks lacks standing to bring this action, and therefore, grants

Defendants’ Motions to Dismiss and dismisses the Complaint with prejudice.

           I.        FACTUAL AND PROCEDURAL BACKGROUND

      On September 28, 2005, Zettie Hicks accepted a $103,000.00 loan (the

“Loan”) and, as security for the Loan, executed a promissory note and granted a

mortgage (the “Mortgage”) on the real property at issue located at 14984 Archdale

Street, Detroit, Michigan (the “Property”). (ECF No. 11, PgID 398; Ex. A,

Mortgage, ECF No. 11-2.) The Mortgage was assigned to Defendant U.S. Bank
National Association, as Trustee for Residential Asset Mortgage Products, Inc.,

Mortgage Asset-Backed Pass-Through Certificates, Series 2005-NC1 (the

“Trustee”) on March 24, 2017. (Ex. B, Assignment, ECF No. 11-3.) Defendant

Ocwen Loan Servicing, LLC (the “Servicer”) is the servicer for the loan. (ECF No.

11, PgID 399.)

      Zettie Hicks defaulted on the Mortgage and the Loan was referred to

foreclosure, with a foreclosure notice first published on July 30, 2018. (Ex. C,

Sheriff’s Deed, ECF No. 11-4.) In accordance with the foreclosure notice, a

Sheriff’s Sale took place on August 30, 2018, and Defendant Trustee purchased the

property for $120,795.52. (Id.) The redemption period expired on March 1, 2019,

and no redemption occurred. (Id.)

      On February 28, 2019, Marlon Hicks, on behalf of his deceased mother

Zettie Hicks, commenced a pro se action in the Wayne County Circuit Court

against Defendant Trustee, Defendant Servicer, and Defendant Potestivo &

Associates, P.C. (“Potestivo”)—the agent for the foreclosing entity—by filing a

Complaint alleging eleven counts relating to the Loan. (ECF No. 1.) Defendant

Potestivo removed the matter to this Court on April 10, 2019. (Id.) Both

Defendant Potestivo and Defendant Ocwen have filed motions to dismiss the

Complaint. (ECF Nos. 4 & 5.)




                                          2
      Presently, eviction proceedings are pending in the Wayne Country 36th

District Court at Case No. 19347224. (ECF No. 11, PgID 400.) An order of

eviction has been filed1. (Ex. D, Eviction Court Docket, ECF No. 11-5.) Mr. Hicks

filed a Motion for Relief of a Void Judgment Under MCR 2.612(C)(1)(d) and a

Motion for Injunctive Relief and Declaratory Judgment in that case, and the court

denied both without a hearing. (Id.) Previously, the Court denied Plaintiff’s

Emergency Motion for Preliminary Injunction on June 7, 2019. (ECF No. 16.) At

that time, the Court provided Plaintiff with time to retain an attorney before

deciding on Defendants’ Motions to Dismiss. On June 21, 2019, the Court held a

telephonic conference with the parties where Plaintiff was directed to retain an

attorney by July 8, 2019 or have his Complaint dismissed. Plaintiff never

contacted the Court. Presently before the Court are Defendants’ respective

Motions to Dismiss. (ECF Nos. 4, 5.) The motions have been fully briefed, and the

Court is dispensing with oral argument pursuant to Local Rule 7.1(f). Because

Plaintiff failed to inform the Court of his ability to retain an attorney, the Court

concludes that he lacks standing to bring this action and therefore dismisses

Plaintiff’s Complaint with prejudice.




1
  During the pendency of this motion, the eviction proceedings were stayed at the
request of the Court.
                                           3
                                 II.   STANDING

      The Court concludes that, regardless of whether Mr. Hicks is legally

recognized as the personal representative for the estate of Zettie Hicks, he does not

have the right to litigate this matter pro se on her behalf, nor has he demonstrated

any legally cognizable interest in the Property permitting him to litigate on his own

behalf.

      Mr. Hicks is not an attorney. A non-attorney cannot represent a pro per

plaintiff under Michigan law. Mich. Comp. Laws § 600.916; see Shenkman v.

Bragman, 682 N.W.2d 516 (Mich. Ct. App. 2004) (where court affirmed dismissal

of complaint when personal representative of estate pursued wrongful death action

without an attorney thereby engaging in unauthorized practice of law); see also

Burgess v. Bernhardt et al., No. 268569, 2007 WL 1687543 (Mich. Ct. App. June

12, 2007).

      Furthermore, even if recognized as a personal representative2, Mr. Hicks is

not permitted to bring a lawsuit on behalf of Zettie Hicks as a pro se plaintiff. See

Fed. R. Civ. P. 17(c); see also Thompson v. Mohammed, No. 13-cv-12388, 2013

WL 4747537, at *1 (E.D. Mich. Sep. 4, 2013) (“While Federal Rule of Civil



2
  During the hearing, Mr. Hicks provided the Court with a notarized copy of Zettie
Hicks’ last will and testament referencing Mr. Hicks (and his sister) as her personal
representative. The will, however, is not an instrument by which Mr. Hicks may
be granted the right or authority to bring a lawsuit on Zettie Hicks’ behalf.
                                          4
Procedure 17(c) allows the guardian of an incompetent person to sue on the

incompetent’s behalf, the rule does not allow the guardian to appear pro se.”

(citation omitted)); White v. Mathews, No. 320174, 2015 Mich. App. LEXIS 766,

at *10 (Mich. Ct. App. Apr. 16, 2015) (citing Shenkman, 682 N.W.2d at 518) (“It

is well-settled, however, that a personal representative who is not a lawyer may not

proceed in propria persona on behalf of an estate.”).

      Mr. Hicks is neither a party to the Promissory Note nor the Mortgage

Agreement. Michigan law and the Federal Rules of Civil Procedure require that an

action be prosecuted by the real party in interest. Mich. Ct. R. 2.201(B); Fed. R.

Civ. P 17(a).

      For the foregoing reasons, Mr. Hicks has no standing to bring this pro se

action. Mr. Hicks has neither pleaded nor demonstrated a legally recognized

relationship or legal interest in the Property that would permit him to sue on behalf

of Zettie Hicks or on behalf of himself; and as a non-attorney he cannot represent

Zettie Hicks.

      Accordingly, the Court concludes that Mr. Hicks lacks standing to bring this

action.

      Accordingly,

      IT IS ORDERED, that Defendant Potestivo and Defendant Ocwen’s

Motions to Dismiss (ECF Nos. 4, 5) are GRANTED;

                                          5
     IT IS FURTHER ORDERED, that Plaintiff’s Complaint (ECF No. 1) is

DISMISSED WITH PREJUDICE.

     IT IS SO ORDERED.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE

Dated: July 9, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, July 9, 2019, by electronic and/or
U.S. First Class mail.

                                             s/ K. MacKay
                                             Case Manager




                                        6
